 1:19-cv-03056-CMC          Date Filed 12/17/20     Entry Number 25        Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

 Sheila Outen,                                          Civil Action No. 1:19-cv-3056-CMC

                            Plaintiff,
                 vs.                                                   ORDER

 Andrew Saul, Commissioner
 of Social Security,
                       Defendant.

       This matter is before the court on Plaintiff’s petition for attorney’s fees pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. ECF No. 22. In her petition, Plaintiff

seeks an award of attorney’s fees in the amount of $3,583.13, representing 8.5 attorney hours at

the rate of $195.00 per hour, 19.75 paralegal hours at the rate of $97.50 per hour, and $20.85 in

expenses.

       The Commissioner filed a response indicating that he does not oppose payment of

$3,583.13 in attorney’s fees and $20.85 in expenses to Plaintiff. ECF No. 23. Accordingly, the

court finds this amount reasonable and orders, pursuant to the EAJA, that Plaintiff be awarded

$3,583.13 in attorney’s fees and $20.85 in expenses, payable directly to Plaintiff and delivered to

the business address of Plaintiff’s counsel.

       IT IS SO ORDERED.

                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
December 17, 2020
